DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Kenneth Wood on 06/03/2021.
The application has been amended as follows: 
Claim 1, line 3: the third recitation of article “a” has been deleted and replaced with the phrase -- at least one --. 
Claim 1, line 4-5: the phrase “a handle that is disconnectably connected to the braking cam” has been deleted and replaced with: -- a handle, said handle includes a disconnectable connection to the braking cam --. 
Claim 1, line 11: the word “by” has been deleted and replaced with the word -- within --.  
Claim 18, line 1: article -- the -- has been inserted before the phrase “at least one rope”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The recitation “an elongate pin that is slidably seated within an elongate channel that is at least partially defined within the handle … an actuating surface along which a transversely-protruding boss of the elongate pin can slidably move during movement of the handle between the first, second, and third positions”; in addition to the rest of the limitations of claim 1 reads over the prior art, since the prior art does not disclose an actuating surface along which a transversely-protruding boss of the elongate pin can slidably move during movement of the handle, and teaching such protocol onto a handle of a conventional fall arrest device would firstly not serve an immediate purpose for a given primary reference and secondly, would constitute impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634